              Case 7:20-cv-05422-PMH
      Case 7-20-cv-05422-PMH          Document
                                Document       37 inFiled
                                         36 Filed    NYSD 01/22/21 Page 1 ofPage
                                                            on 01/21/2021    2   1 of 2




                                                  Application granted in part. Defendants' deadline to answer or
                                                  move with respect to the amended complaint was 12/21/2020
Adam M. Marshall, Esq.                            (Doc. 30), and no requests to extend that time were made or
amarshall@kdvlaw.com
                                                  granted. However, the Court extends Defendants' time, nunc
                                                  pro tunc, to answer or otherwise move with respect to the
                                                  amended complaint to 1/28/2021. The parties are reminded to
                                                  review and comply with my Individual Practices. The Court will
                                                  generally not grant any requests to stay discovery. The initial
                                                  conference scheduledJanuary   21, 2021is adjourned to 2/22/2021
                                                                         for 1/25/2021
                                                  at 10:00 a.m.

       VIA ECF                         SO ORDERED.
       Honorable Philip M. Halpern, U.S.D.J.
                                       _______________________
       United States District Court    Philip M. Halpern
       Southern District of New York United States District Judge
       500 Pearl Street, Room 1950
       New York, NY 10007              Dated: New York, New York
                                                           January 22, 2021
                  Re:      Ruffin v. Kirschenbaum & Phillips, P.C., et al.
                           Case No. 7:20-cv-5422 (PMH)

       Dear Judge Halpern:

               This firm represents defendant Kirschenbaum & Phillips, P.C. (“K&P”) in the above
       matter. We write on behalf of all parties to respectfully request that the Initial Case Management
       and Scheduling currently scheduled for January 25, 2021 at 9:30 AM be adjourned to February 8
       or 9 (at any time of day) or to the morning of February 18, 2021.

               There have been no prior adjournments of the conference. This adjournment is being
       requested because the parties have exchanged pre-motion letters regarding proposed motions by
       both sets of defendants to dismiss Plaintiff’s First Amended Complaint (ECF Doc. 33) in its
       entirety,1 and both K&P and co-defendants LVNV Funding, LLC, Resurgent Capital Services
       Limited Partnership and Sherman Financial Group LLC (collectively, “Defendants”) will be filing
       their pre-motion letters with the Court next Thursday, January 28, 2021. Plaintiff will file his
       responsive letters by February 4, 2021.

               Inasmuch as Defendants are seeking a stay of discovery pending the determination of the
       proposed motions, which Plaintiff opposes, all parties agree that it would be most efficient to at
       least postpone the Initial Conference until after the Court has the pre-motion submissions in hand
       -- or to hold the pre-motion conference and Initial Conference simultaneously on any of the
       February dates set forth above.2

       1
         The parties previously exchanged pre-motion letters in connection with Plaintiff’s original Complaint, which
       Plaintiff elected to amend. (See ECF Docs. 29, 31).
       2
           The proposed dates represent the dates and times that all counsel are available through February 19, 2021.
        Case 7:20-cv-05422-PMH
Case 7-20-cv-05422-PMH          Document
                          Document       37 inFiled
                                   36 Filed    NYSD 01/22/21 Page 2 ofPage
                                                      on 01/21/2021    2   2 of 2




      We thank the Court for its consideration.

                                           Respectfully submitted,
                                           Kaufman Dolowich & Voluck, LLP



                                    By:
                                           Adam M. Marshall, Esq.


cc:   All Counsel via ECF
